Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 17, 2014

The Court of Appeals hereby passes the following order:

A15I0085. DARRIN WARD v. CHERYL SMITH.

      Darrin Ward seeks interlocutory review of the trial court’s order holding him
in contempt of a child custody order. Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders” are directly appealable. The order in this case is
thus subject to direct appeal.
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004).   Accordingly, Ward’s application for interlocutory appeal is hereby
GRANTED.
      Ward shall have ten days from the date of this order to file a notice of appeal
if he has not already done so. The clerk of the superior court is directed to include a
copy of this order in the appeal record transmitted to this Court.

                                        Court of Appeals of the State of Georgia
                                                                             12/17/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.